Advisory Action
Note from 3:
	Applicant has amended independent claims 1 and 13 to recite “a processor configured to…generate a composite signal by combining the sensed first and second physiologic signals using the determined phase relationship between the sensed first and second physiologic signals, and generate a heart sound metric using the composite signal”. This amendment changes the scope of the claim, thus further search and consideration is necessary.
	Applicant also amended dependent claim 22 to recite “wherein the processor is configured…to generate the composite signal using a linear or nonlinear combination of the second physiological signal with the phase-shifted first physiological signal.” This amendment also changes the scope of the claim, thus further search and consideration is necessary.
Note from 12:
	Applicant has amended independent claims 1 and 13 and dependent claim 22, further search and consideration would be required if the amendment is entered. 
In response to applicant’s arguments, the arguments pertain to the new claim amendments. Further search and consideration would be necessary if these claims are entered. 
Examiner notes that as part of the AFCP 2.0 program, the proposed amendments to claims 1, 13 and 22 are known in the art. Through the supplemental search Examiner found Telfort et al. (US 2011/0125060 A1) which relates to an acoustic sensor for measuring non-invasively measuring acoustic signals from within the body (Abstract) including heart sounds (Para [0043)] and then processing these sounds (Para [0022]). Specifically, Telfort discloses generating a composite signal by combining the sensed first and second physiological signals using the determined phase relationship between the first and second physiological singles (e.g., Para [0022], Para [0078], Para [0123]). Telfort describes the out of phase relationship of the signals received by the sensors due to the difference in time it takes the signals to reach those sensors (Para [0122]). This relationship is used to perform phase shifting of the signals to reduce noise interference in the signals to create a combined signal (Para [0123]). Thus, a modification of Honeyager in view of Telfort would have been obvious due to Telfort’s system decreasing noise and improving the signal to noise ratio of the physiological signal. Telfort also describes in Para [0023] and Para [0099] the combination of signals using a variety of functions such as linear, logarithmic, non-linear, or any combination thereof to compress the signals to form the composite signal as well as the summation of signals to create a reduced noise signal (Para [0124]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792